October 3, 2000

Professor Richard A. Williamson      Mead Data Central, Inc.
College of William and Mary          Legal Data Collections
Williamsburg, Virginia 23185         8891 Gander Creek Drive
                                     Miamisburg, Ohio 45342
Mr. David M. George
Judicial Relations Counsel           Elizabeth Oyster, Esq.
Editorial Department D-4             Geronimo Development Corp.
West Publishing Company              606 25th Avenue, South
610 Opperman Drive                   Suite 206
Eagan, Minnesota 55123               St. Cloud, Minnesota 56301

Paul Fletcher, Publisher
Virginia Lawyers Weekly
106 North Eighth Street
Richmond, Virginia 23219

     Re:    Jack Enic Clark
            v. Commonwealth of Virginia
            Record No. 1425-97-4

Gentlemen and Ms. Oyster:

     I am enclosing to you a copy of an order entered by this
Court in the above-referenced case on October 3, 2000. The Court
has directed that this order be published in the appropriate
volumes. I appreciate your cooperation in ensuring that
publication is accomplished.

     NOTE TO WEST PUBLISHING: THE COURT HAS DIRECTED THAT THIS
ORDER BE PUBLISHED IN THE SAME ADVANCE REPORTS THAT CONTAIN THE
OPINIONS DATED OCTOBER 3, 2000. THIS ORDER IS NOT TO BE WITHHELD
FROM PUBLICATION IN THAT ADVANCE REPORT FOR ANY REASON.

                                Sincerely,


                                Marty K. P. Ring
                                Deputy Clerk
Enclosure
MKPR:mfr
                                                 Tuesday        3rd

             October, 2000.


Jack Enic Clark,                                                Appellant,

against        Record No. 1425-97-4
               Circuit Court Nos. 90834 and 90836

Commonwealth of Virginia,                                       Appellee.


                              Upon a Rehearing En Banc

            Before Chief Judge Fitzpatrick, Judges Benton, Coleman,
           Elder, Bray, Bumgardner, Humphreys and Senior Judge Cole


                  Peter D. Greenspun (Peter D. Greenspun &
                  Associates, P.C., on brief), for appellant.

                  John H. McLees, Jr., Senior Assistant
                  Attorney General (Mark L. Earley,
                  Attorney General, on brief), for appellee.


             On November 30, 1999, a panel of this Court reversed

and remanded the convictions of Jack Enic Clark for sodomy and

statutory rape.     See Clark v. Commonwealth, 31 Va. App. 96, 521
S.E.2d 313 (1999).    We granted the Commonwealth's petition for

rehearing

en banc.

             Upon rehearing en banc, the judgment of the trial court

is affirmed without opinion by an evenly divided Court.

Accordingly, the opinion previously rendered by a panel of this

Court on
November 30, 1999 is withdrawn and the mandate entered on that

date is vacated.   The appellant shall pay to the Commonwealth of

Virginia thirty dollars damages.

          Chief Judge Fitzpatrick, Judges Coleman, Bumgardner and

Humphreys voted to affirm said judgment.

          Judges Benton, Elder, Bray and Senior Judge Cole voted

to reversed the judgment of the trial court.

          This order shall be published and certified to the

trial court.

                            A Copy,

                                   Teste:

                                            Cynthia L. McCoy, Clerk

                                   By:

                                            Deputy Clerk